Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the language of the claim is such that slight confusion is created, particularly with the limitations such as, “the docking unit to request a first inhibitory signal from a cloud service and to forward the first inhibitory signal to the electronic control unit to inhibit the first relay.”  While technically not improper, a more definite way to write such limitations is “wherein the docking unit is configured to request a first inhibitory signal from a cloud service and to forward the first inhibitory signal to the electronic control unit to inhibit the first relay.”  The claims have several more instances of similar language.  Appropriate correction is required.  With further regard for claims 2 and 3, claiming where an apparatus has been manufactured does not give said limitation patentable weight as it has no bearing on the structure of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skelton (US 2017/0104865).  Skelton discloses:
With regard to claim 1 - A vehicle safety lock assembly system comprising: 
a sensor of a docking unit 1306 to sense a nearby mobile device 1302, wherein the docking unit 1306 is coupled with a vehicle having an electronic control unit 1304, 
an ignition system, and 
a first relay 1308, wherein the first relay is to signal from the electronic control unit 1304 to the ignition system to start the vehicle's ignition; 
the docking unit to request a first inhibitory signal from a cloud service 2012 and to forward the first inhibitory signal to the electronic control unit to inhibit the first relay; 
a transmitter 2021 to send a docking signal to the cloud service indicating that the mobile device has been docked at the docking unit; 
a receiver to receive a registration confirmation signal indicating that the mobile device is registered with the cloud service; 
the docking unit to send a second inhibitory signal, responsive to receiving the registration confirmation signal to restrict functionality of pre-selected features on the mobile device when the mobile device is docked(“In other embodiments, the coupler may be configured such that the mobile device is accessible to a vehicle operator but is not usable, e.g., the screen is locked, the keyboard is locked, non hands-free functions are disabled, etc.” - ¶[0099]); 
the docking unit to send an authentication request to the cloud service requesting authentication for the mobile device; 
the docking unit to receive authentication from the cloud service and to forward the authentication to the electronic control unit, wherein the electronic control unit is to authenticate the mobile device based on the authentication; and 
the docking unit to transmit a releasing signal through the electronic control unit upon authentication to start the vehicle's ignition (see Fig. 21, ¶[0209]-[0218]).

With regard to claim 2 - wherein the docking unit is manufactured separate from the vehicle (see mounting hardware 2214 and mount 2218) and integrated by a third party reseller.  Where the components of the invention are developed is not patentable subject matter and thus this last limitation was not examined.

With regard to claim 3, as this is an apparatus claim, where and when the invention is manufactured and integrated into the vehicle has no patentable weight.  As seen above, the docking unit is made separate from the vehicle.

With regard to claim 4 - wherein the nearby mobile device is not currently docked at the docking unit, wherein the nearby mobile device is in range of the sensor of the docking unit (“[0242] In certain instances, the devices described herein may also comprise one or more sniffing functionalities. For example, a controller/processor can be present and used to determine if one or more mobile devices are present inside the vehicle. Detection of authorized and unauthorized mobile devices can be performed. An administrator can add/remove detected devices to an authorized list to permit operation of the vehicle.”).

With regard to claim 5 - wherein inhibiting the first relay includes the electronic control unit activating a second relay 1324, wherein the second relay overrides the first relay to prevent activation of the vehicle's ignition system.

With regard to claim 6 - wherein the vehicle safety lock assembly system interfaces with the cloud service via one or more of: 
(i) the docking unit, 
(ii) the electronic device, and 
(iii) a vehicle onboard control system 2008.

With regard to claim 7 - wherein the authentication is in the form of one or more of the following: 
(i) a token, 
(ii) two-factor authentication, 
(iii) a link, and 
(iv) a passcode (see ¶[0020] and [0023]).

With regard to claim 8 - wherein additional mobile devices are registered with the cloud service and authenticated for use with the vehicle (“[0186] Other available administrative options can include: adding a mobile device to a list of approved mobile devices for the vehicle;”).

With regard to claim 9 - wherein starting the vehicle's ignition includes using one or more of: 
(i) a vehicle key, 
(ii) a vehicle FOB, 
(iii) a button, 
(iv) keypad, 
(v) touchscreen, or 
(vi) voice command (“[0071] In certain examples, the vehicle may include suitable hardware or software to verify whether or not the mobile device is coupled to the vehicle. For example, the vehicle may include a software program or implement a method that verifies that the mobile device is coupled. One illustrative method is shown in FIG. 2. The method includes receiving an input to start the vehicle at a step 210. As discussed elsewhere herein, such input may be turning of a ignition switch, pushing of a button or using the mobile device itself as a "key" to start the vehicle.”).

With regard to claim 10 - wherein the pre-selected features on the mobile device include one or more of: 
(i) texting, 
(ii) web-browsing, 
(iii) playback of multimedia content including videos and music, 
(iv) navigation and map features, 
(v) video calls, 
(vi) audio calls and 
(vii) apps (“[0079] In certain embodiments, when the mobile device is coupled to the vehicle, the mobile device may be rendered "dumb" such that texting or other features that require manual input are disabled. In some instances, it may be desirable to disable all features of the mobile device, whereas in other examples, the device may be able to receive incoming phone calls but substantially all other features are disabled as long as the device remains coupled to the vehicle.”).

With regard to claim 12 - wherein the mobile device interfaces with the cloud service via an app (“[0200] In the illustrated embodiment, the system 2000 includes an administrative user 2002, a vehicle operator 2004, a mobile device 2006 that is associated with the vehicle operator, at least one vehicle 2007, an on-board vehicle system 2008, a vehicle identifier 2010, a network 2012, a local administrative center 2014, a local system 2016 including data storage 2018, and a remote system 2020 also including data storage 2023. In various embodiments, the elements of the system 2000 can communicate with one another over the network 2012 via one or more communication interfaces 2021.”).

With regard to claim 13 - wherein a user interacts with the mobile device when the mobile device is docked to the docking unit via one or more of: 
(i) a display ("user dashboard") 930 coupled with the docking unit, and 
(ii) a vehicle media control device (keyboard 1308).

With regard to claim 14 - wherein the vehicle ignition is continuously inhibited from starting even when the mobile device is not docked, wherein continuously inhibiting the vehicle ignition provides security against vehicle break-in and theft (“[0015] In an aspect, a docking station configured to couple to a mobile device is provided. In certain examples, the docking station can be configured to couple to send a suitable signal to permit starting of the vehicle and/or switching of the vehicle from park into drive or reverse once the mobile device is coupled to the docking station. In some instances, the docking station may be configured to send a signal, e.g., continuously or intermittently, to prevent starting of a vehicle (or shifting the vehicle into drive or reverse) when the mobile device is uncoupled and the signal may be interrupted by coupling of the mobile device to the docking station such that starting of the vehicle or shifting the vehicle into drive or reverse is permissible once the signal from the docking station is interrupted. Additional configurations and uses of a docking station are described in more detail below.”).

With regard to claim 15 - wherein removing the continuous inhibition is accomplished via: (i) two-factor authentication, (ii) a vehicle onboard control system, (iii) inputting a master code, and (iv) activating a master switch (“[0072] In certain embodiments, the exact form of the input to start the vehicle may vary. In certain instances, the input may be an operator turning an ignition switch that is standard on many vehicles. In other examples, the operator may push or activate a button. In addition examples, combinations of an ignition switch and a button can be used. In some examples, the mobile device itself may be operative as a key to start the vehicle. For example, the mobile device may include a unique identifier, e.g., a SIM card identifier or the like, which permits only the holder of the mobile device to operate the vehicle. Coupling of the mobile device by itself would permit starting of the vehicle, e.g., using a push button. As discussed elsewhere herein, the system can include one or more accounts, logs or lookup tables that can store the unique identifiers of authorized users. For example, an administrator may input the SIM card ID's of desired operators into the system such that only those operators would be able to start the vehicle. In other embodiments, the mobile device can be configured to receive a code that can be added into the phone before the phone is coupled to the vehicle to permit operation of the vehicle if the appropriate code is entered.”).

With regard to claim 16 - wherein the docking unit performs additional functions including: (i) charging the mobile device, and (ii) sending data from the mobile device and the electronic control unit to the cloud service for user-specific and population-based analytics (“While not required, it is desirable that the interface provide coupling of the mobile device to the system while at the same time charging (or keeping charged) the mobile device.” - ¶[0084]).

With regard to claim 17 - wherein upon determining that the mobile device is not registered with the cloud service, the cloud service sends a request for permission to register the non-registered mobile device to one or more of: (i) the docking unit, and (ii) registered mobile devices associated with the vehicle (“[0186] Other available administrative options can include: adding a mobile device to a list of approved mobile devices for the vehicle; removing a mobile device from the list of approved mobile devices for the vehicle; setting the predetermined period of time that the system 1300 will operate in the valet/service mode; establishing the PIN used as the valet/service code; adding to or deleting from the list of approved one-time use passwords; establishing a period of time that must elapse between successful authentication of the one-time use codes; adjusting the operating-period during which the controller remains "awake" following a vehicle being shut down; and various resets that allow a return to one or more factory original settings for the system.”).

With regard to claims 19 and 20, Skelton discloses a method and computer readable storage media using the structure outlines in the rejections of the claims above to achieve the claimed processes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Bradley et al (US 2010/0279626).  Skelton discloses:
“[0251] In some embodiments, the sniffing device can be designed to permit passage of signals from certain apps on the mobile device without triggering a fault or alert. For example, music can be played or streamed to/from the mobile device without triggering a fault or alert. Certain apps or mobile device functions can be permitted while others can be excluded. Application software can be installed on the mobile device and used to communicate with the sniffing device to permit permissible applications to be used on the mobile device. For example, the system or mobile device can include a list of permissible applications which can be functional when the vehicle is in motion without generating a fault or alert. Use of applications on the mobile device which are not on the permissible list can trigger a fault or alert and notify an administrator or otherwise make a record of the alert.”.
However, Skelton fails to explicitly disclose wherein a user may reactivate a pre- determined selection of the pre-selected features of the mobile device inhibited by the cloud service while the electronic device is positioned within the docking unit, wherein the pre-determined selection of the pre-selected features include one or more of: (i) navigation and map features, and (ii) audio calls.
Bradley teaches a system for limiting mobile device functionality in designated environments, such as the driver seat of a vehicle, wherein:
“[0019] As noted above, the system includes selectively inhibiting (e.g., interfering with) or enabling use of the mobile device, at least in part, in response to the detected condition using any appropriate interference structure. This selective inhibiting or enabling may be performed automatically in response to the detected condition or else may prompt a user or other operator to manually inhibit or enable use of the mobile device. In this regard, it may be desirable to at least partially disable incoming and/or outgoing transmissions of the mobile device, or else allow reception of incoming calls but to limit or disable outgoing transmissions. As an example and in the case of restricting mobile device use by vehicle drivers, this may allow a caller to transmit messages to the driver or passengers while preventing conversation with attendant distraction to the driver. Also in this regard, the driver may be allowed to speak briefly, a short recorded message may be transmitted to the caller indicating that the call recipient is driving and cannot immediately respond, and/or the caller may be forwarded to the call recipient's voicemail.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Skelton with the teaching of Bradley such that a user may selectively enable certain functionality of the mobile device, such as incoming and outgoing calls, to allow for the driver to make or receive calls in time of emergency.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Skelton in view of Christensen et al (US 9,457,754).  Skelton fails to explicitly disclose wherein the docking unit receives input while the mobile device is docked therein from one or more of: (i) the electronic control unit, (ii) sensors, and (iii) an accelerometer, 
wherein the input reports changes in environmental kinetic parameters, 
wherein reporting at or beyond an acceleration, deceleration, pressure or force threshold triggers the docking unit to transmit an automated outgoing communication to emergency services, 
wherein the automated outgoing communication notifies emergency services of an accident via one or more of: (i) a video call, (ii) phone call, (iii) push notification, (iv) text using one or more of: (a) emergency SMS alert systems, (b) text-to-911 or (c) text relay services, and further wherein user information such as geolocation and contact information are also transmitted.  
Christensen teaches:
“To automatically identify a vehicle collision in near real-time, a collision identification system may obtain sensor data at a portable computing device within a vehicle. For example, the sensor data may include the position, speed, acceleration, pressure, sound intensity and/or rotation of the portable computing device. The sensor data may be analyzed according to a statistical model which is indicative of a vehicle collision. Based on the analysis, the collision identification system may determine whether a vehicle collision has occurred.

“In this manner, emergency notifications may be transmitted in near real-time, so that emergency personnel may respond as quickly as possible. Moreover, by identifying vehicle collisions via a portable computing device, collisions may be detected for any vehicle in an efficient manner and a user may have a single device for detecting collisions involving each of her vehicles. Also, sensor data may be collected from several portable computing devices of the driver and/or passengers in the vehicle. Advantageously, vehicle collisions may be identified with increased accuracy by comparing the sensor data collected at each of the portable computing devices.” – (Column 1, Lines 27-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle safety system of Skelton with the teaching of Christensen’s emergency contact system so as to allow for the system to automatically notify emergency personnel and contacts should the driver be unable to in the event of a collision.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	November 19, 2022